DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 04/13/2020 have been entered in full. Claims 5, 7, and 16-19, are cancelled. Claims 1-4, 6, 8-15, and 20-26 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9649376. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Patented claim 10 is drawn to a method for treating atherosclerosis wherein AGE-modified cells are removed by binding with an anti-AGE monoclonal antibody. Pending claim 9 overlaps with patented claim 10 by requiring administration of the same agent. The respective patient populations overlap as atherosclerosis comprises or is accompanied by inflammation.
Therefore, a single embodiment could meet the limitations of both claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 8, 10-14, and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims encompass compositions or methods comprising administration of a composition comprising two genera of antibodies: (1) a genus of antibodies recited as “binds to an AGE-modified protein on a cell” and (2) “an anti-inflammation antibody”.  Many antibodies of genus (1) are known in the prior art and, therefore, the specification need not provide further description. 
With respect to genus (2), it is observed that the expression “anti-inflammation antibody” does not have a generally accepted definition such that one of skill in the art would immediately recognize what is included or excluded. Applicants’ lexicon includes within “anti-inflammation antibody” any “antibody or other protein that binds to a pro-inflammatory factor or pro-inflammatory factor receptor, reduces the activity of the factor or receptor, and includes a constant region of antibody”. The exemplary list includes antibodies and fusion proteins that bind to surface receptors on T or B lymphocytes. Many of such antibodies have been used to treat conditions in which inflammation is secondary to adaptive immune responses mediated by T or B cells, but they are not directed to inflammation per se.  Thus, it is questionable whether one of skill in the art would have envisioned these agents as “anti-inflammation antibodies” if they had not been included on the exemplary list provided in the specification and dependent claims. Likewise, the skilled artisan cannot envision any other antibodies that were not listed—such antibodies must exist if claims 2-4 truly further limit claim 1.
The method of claim 11 encompasses the administration of these two antibody genera as in all other claims, but it also encompasses administration of larger genera of agents defined only by their functions of killing senescent cells or interfering with the activity of a pro-inflammatory factor. These larger genera lack description for at least the same reasons that the antibodies lack description, and further lack the minimal structural features implied by “antibody”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al., Nature 479:232-236 2011 (Baker), Rodier et al., J Cell Biol. 2011;192:547–556 (Rodier), Chan et al., (2010) Nature Reviews, Immunology 10:301-316 (Chan), and Manestar-Blazic, 2009, Medical Hypotheses 73:667-669.
Claim 11 is drawn to a method of treating inflammation or auto-immune disorders comprising the steps of killing senescent cells and interfering with the activity of a pro-inflammatory factor. The claim is not limited as to how said killing and interfering are to be accomplished; no specific reagents are recited. Thus, the claim attempts to capture the entire concept that inflammation or auto-immune disorders should be treated by the combination of killing senescent cells and interfering with the activity of a pro-inflammatory factor, wherein said killing and interfering are accomplished by any means. Claims 13 and 14 limit one arm of the claimed method by reciting that interfering with the activity of a pro-inflammatory factor comprises administration of an anti-inflammation antibody which, in claim 14, binds to an inflammation associated cytokine.
It is first noted that it is prima facie obvious to treat inflammation by interfering with the activity of a pro-inflammatory factor. The concept of “interfering with the activity of a pro-inflammatory factor” is implicit within “treating inflammation”. Each specific agent listed in the specification as an exemplary anti-inflammation antibody is known or is under investigation for anti-inflammatory activity and/or efficacy for treating autoimmune diseases (see Chan et al., (2010) Nature Reviews, Immunology 10:301-316; of record)
Baker produced transgenic animals to enable inducible elimination of p16Ink4a-positive senescent cells upon administration of a drug. Life-long removal of p16Ink4a-expressing cells delayed onset of age-related pathologies in adipose tissue, skeletal muscle and eye. Furthermore, late-life clearance attenuated progression of already established age-related disorders. (Abstract). Baker cites Rodier as exemplary prior art that teaches that senescent cells accumulate in various tissues and organs with ageing and have been hypothesized to disrupt tissue structure and function because of the components they secrete. Rodier teaches that senescent cells contribute to ageing because senescent cells have a characteristic senescence associated secretory profile (SASP) which includes several potent inflammatory cytokines and low-level, chronic, “sterile” inflammation is a hallmark of aging that initiates or promotes most, if not all, major age-related diseases. 
Therefore, one of skill in the art would recognize that generally interfering with pro-inflammatory factors, regardless of their source, and specifically eliminating one source of inflammatory factors, senescent cells, are both ways to treat or prevent age-related diseases. Eliminating the inflammatory contribution of senescent cells would also be expected to be complementary to treatments directed to specific inflammatory processes in autoimmune diseases. In fact, Manestar-Blazic proposed that autoimmune diseases should be treated by elimination of senescent cells (p.668). According to Manestar-Blazic, existing methods using anti-inflammatory biologicals provide temporary effects, whereas eliminating senescent cells would alter the microenvironment to control the autoimmune response. Therefore, it would be obvious to combine elimination of senescent cells with other methods of treating inflammation or autoimmune diseases.
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

Therefore, the concept of combining agents to kill senescent cells and interfere with the activity of a pro-inflammatory factor, as broadly recited in claim 11, is prima facie obvious in view of Baker, Rodier, Chan, and Manestar-Blazic.
Conclusion
Claims 1, 2, 6, 8, 10-14, and 20-26 are rejected.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647